Title: To Thomas Jefferson from John Mason, 6 April 1806
From: Mason, John
To: Jefferson, Thomas


                        
                            Dear Sir.
                            George Town 6 April 1806
                        
                        
                             In answer to the note you did me the honour to write me yesterday I really cannot think of
                            any person in this County, who is a Judge of Law, but those who are in the practise, & whom I suppose the
                            appointment you mention would not suit.—
                        
                             If this is not an indispensable requisite, and as, Mr Hewitt, the Register of Wills, is a
                            competent Lawyer and much a Man of Business, I presume, in this case, it may not be; I beg leave to mention Mr Robert
                            Brent or Colo. Van Ness, either of whom I think would execute well the Duties of Judge of the Orphan’s Court—
                        
                             With great Respect & Esteem I am Sir Your very Obt Sert.
                        
                            J: Mason
                            
                        
                    